Requests by the Legislature and the Governor for an advisory opinion on the constitutionality of 1976 PA 240 are considered. The request by the Legislature contained in House Concurrent Resolution No. 691 and the letter request by the Governor dated August 24, 1976 are granted.
The questions to be considered are:
(1) May the state lease property from the State Building Authority under the provisions of 1964 PA 183, as amended by 1976 PA 240, and validly contract therein to pay the true rental of the leased premises at fixed times over a period of years in light of §§ 12 and 15 of art 9 of the Michigan Constitution of 1963?
(2) Assuming an affirmative answer in the preceding question, are future Legislatures contractually obligated to appropriate amounts each year sufficient to pay periodic rentals to the Building Authority for true rent falling due in future years?
(3) Would the bonds to be issued by the Building Authority, pursuant to 1964 PA 183, as amended by Act 1976 PA 240 and repaid from proceeds derived from true rental payments of the state pursuant to lease, constitute a state indebtedness within the meaning of §§ 12 and 15 of art 9 of the Michigan Constitution of 1963?
It is further ordered that the Attorney General of the state is requested to brief both sides of the questions, as expeditiously as possible, one brief and argument to be directed to the constitutionality of the act and one brief and argument to be presented as to why the act should be held unconstitutional. The Clerk is directed to place *962this matter on the first available session calendar for argument and submission.
Persons or groups interested in the determination of these questions may apply to the Clerk of the Supreme Court for permission to file briefs amicus curiae.
Ryan, J., not participating.